DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim is confusingly worded and unclear. There is no antecedent basis for “the first bearing opening,” or “the machining of the first bearing opening.” This makes it unclear what parts of the stator are being referred to and what machining step is required in the claim. It appears that the claimed “machining of the first bearing opening” is intended to refer to the “machining of the bearing opening” in claim 1. For the purposes of this examination, this claim will be interpreted as best can be understood by examiner and is explained in the rejection below.
Regarding claim 8, the claim recites is no antecedent basis for “the machining of a first bearing opening and a second bearing opening.” Claim 7, from which claim 8 depends appears to already recite a first bearing opening and second bearing opening (see 112b rejection above). It is unclear if the bearing openings referred to in claim 8 are the same or different from the bearing openings already recited in claim 7. For the purposes of this examination, this claim will be read as further defining the machining of the bearing openings recited in claim 7, as this appears to be the broadest reasonable interpretation of the claim. 
Further regarding claim 9, the claim recites “the stator opening is honed using honing stones.” It is unclear if this recitation of honing is meant to further define the previously claimed “honing of the stator opening using a honing tool” or if an additional honing step is being defined. For the purposes of this examination, this claim will be interpreted as best can by understood by the examiner and is explained in the rejection below.
Regarding claim 10, the claim recites “a honing angle of less than 30°, wherein the honing angle is the angle between vectors of the cutting speed with respectively reversed axial movement.” There is no antecedent basis for “the cutting speed” and it is unclear what constitutes the claimed “respectively reversed axial movement.” No axial movement has been claimed, making it unclear what the respective reversal is. Is the claimed cutting speed an infeed of the honing tool? For the purposes of this examination, honing angle will be interpreted as the angle between a honing tool axis (which defines the infeed cutting movement of the honing tool) and a central axis of the stator opening (which defines the relative axial movement between the tool and the workpiece).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trago et al (US 5806169, previously cited) in view of Klink et al (US 2005/0130560, previously cited).
Regarding claim 1, Trago teaches a method for machining a stator opening of a stator and a bearing opening of an electromechanical converter (motor), the method comprising the steps of honing the stator opening (step 112, described col 10, lines 32-60) using a honing tool (tools at the “multiple diamond finishing stations”) and machining the bearing opening with a tool for machining the bearing opening (col 10, lines 49-56; described material removal from bearing surface 31 with successive honing operations). Trago does not teach a centering device or coaxial alignment of the tool for machining the bearing opening. Klink teaches a method of machining an opening of a workpiece with multiple sections (fig 1; section 5 corresponding to the bearing opening of Trago, section 4 corresponding to the stator opening), including aligning a tool (10) for machining a bearing opening (at 5) coaxially with a stator opening (corresponding to bore 3) during machining of the bearing opening via a centering device (9) which engages in the stator opening (as shown in fig 1). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide a centering device engaging the stator opening of Trago to coaxially align the tool for machining the bearing opening in order to achieve the predictable result of accurately guiding the machining tool to be concentric to the workpiece bore as taught by Klink ([0019]; fig 1).
Regarding claim 2, Trago, as modified, teaches all the elements of claim 1 as described above. Trago further teaches the stator is joined to a housing section (25) which comprises the bearing opening (31) during the honing of the stator opening (fig 9; col 10, lines 51-56).
Regarding claim 4, Trago, as modified, teaches all the elements of claim 1 as described above. Trago further teaches the stator opening is honed before the bearing opening is machined (col 10, lines 39-48; taught by the described successive honing stations; Each honing 
Regarding claim 5, Trago, as modified, teaches all the elements of claim 1 as described above. Trago further teaches the honing of the stator opening and the machining of the bearing opening take place simultaneously (col 10, lines 49-56).
Regarding claim 10, Trago, as modified, teaches all the elements of claim 1 as described above. Trago further teaches the stator opening is honed with a honing angle of less than 30°, wherein the honing angle is the angle between the honing tool axis and a central axis of the stator opening (see 112b rejection above for explanation of interpretation; based on the modification based on Klink, which provides coaxial alignment between the honing tool and stator opening, the honing angle is 0°).
Regarding claim 11, Trago, as modified by Klink, teaches all the elements of claim 1 as described above. Klink further teaches the centering device is radially adjustable ([0019]; “radially expandable”). 
Claims 3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trago and Klink as applied to claim 1 above, and further in view of Glass (US 2819417, previously cited).
Regarding claim 3, Trago, as modified, teaches all the elements of claim 1 as described above. Trago further teaches a housing section (25) which comprises the bearing opening (31). Trago does not teach the stator being separate from the housing section during honing of the 
Regarding claim 6, Trago, as modified, teaches all the elements of claim 1 as described above. Trago further teaches the bearing opening is a first bearing opening (31) comprised in a first housing section (25) and includes a second housing section (26) having a second bearing opening (32). Trago does not teach attaching the second housing section to the first housing section after the honing of the stator opening. Glass teaches a method for machining a stator opening of a stator and a bearing opening of a motor wherein a second housing section (53) comprising a second bearing opening (77) is attached to a first housing section (11) comprising a first bearing opening (12) after honing the stator opening (second housing section 53 is attached to the first housing section after stator honing as described in col 4, lines 11-26 and shown in fig 1). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to hone the stator opening of the stator before attaching a 
Regarding claim 7, Trago, as modified, teaches all the elements of claim 1 as described above. Trago further teaches machining a second bearing opening (32; described col 10, lines 51-56). Trago does not teach the machining of the second bearing opening occurring after the honing of the stator opening and machining of the bearing opening. Glass teaches a method for machining a stator opening of a stator and a bearing opening of a motor wherein a second bearing opening (77) is machined after the machining of the first bearing opening (described col 3, lines 57-61) and after the machining of the stator opening (machining of bearing opening 77 occurs after machining stator opening 34 as described in col 4, lines 11-26). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to machine the first bearing opening and hone the stator opening of the stator before machining the second bearing opening in order to allow separate machining of the stator opening and bearing opening, which advantageously allows the diameter of the second bearing opening to be different from the stator opening for improving electrical characteristics of the motor while using standardized bearing sizes, and to optimize the honing tools for the material being honed as taught by Glass (col 4, lines 32-49). Trago does not teach a centering device or coaxial alignment of a tool for machining the bearing opening. Klink teaches a method of machining an opening of a workpiece with multiple sections (fig 1; section 5 corresponding to 
Regarding claim 8, Trago, as modified, teaches all the elements of claim 7 as described above. Trago further teaches the machining of the first bearing opening and second bearing opening comprises honing (col 10, lines 51-56).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trago and Klink as applied to claim 1 above, and further in view of Cloutier (US 2010/0029179, previously cited).
Regarding claim 9, Trago, as modified, teaches all the elements of claim 1 as described above. Trago further teaches the honing tool (as best can be understood, this claim is intended to define properties of the honing tool described in claim 1; see 112b rejection above) comprises honing stones with a diamond cutting material (col 10, lines 34-44; “diamond-bore finishing” with multiple stations). Trago is silent as to a grain size or concentration of the cutting material in the honing stones. However, applicant has provided no showing of criticality to the claimed ranges, describing these properties as optional ([0018] applicant’s original .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trago et al (US 5806169, previously cited) in view of Pohlitz (US 2014/0057535).
Regarding claim 16, Trago teaches a method for machining a stator opening of a stator and a bearing opening of an electromechanical converter (motor), the method comprising the steps of honing the stator opening (step 112, described col 10, lines 32-60) using a honing tool (tools at the “multiple diamond finishing stations”) and machining the bearing opening (col 10, lines 49-56; described material removal from bearing surface 31 with successive honing operations). Trago does not teach aligning the honing tool for honing the stator opening coaxially with the bearing opening via a centering device. Pohlitz teaches a method for machining an opening of a workpiece including honing a an opening (inner wall of workpiece 7 corresponding to stator opening of Trago) using a honing tool (19) and aligning the honing tool (fig 1; [0053]) for honing the opening coaxially with an end opening (fig 1; end engaged with . 
Response to Arguments
Applicant's arguments filed 11 Feb 2021 have been fully considered but they are not persuasive. Applicant argues that the amendments alleviate any 112b rejections. However, there are still remaining issues under 112b as detailed in the rejection above. Regarding claim 1, applicant argues that Trago does not teach a honing tool for machining the stator surface as well as a further tool for machining the bearing opening. Examiner respectfully disagrees. Trago teaches the use of a plurality of tools which are successively used to machine both the stator opening and bearing opening (col 10, lines 49-60). As broadly claimed, a first tool used can be considered a honing tool for the stator and a second tool used can be considered a tool for machining the bearing opening. Each of these first and second tools machines both the stator opening and bearing opening, which is consistent with applicant’s claim 5 as well. Applicant further argues that the teachings of Klink are not applicable to the method of Trago due to the simultaneous machining taught by Trago. Examiner respectfully disagrees. Klink teaches aligning the tool for machining the bearing opening via a centering device which engages the stator opening, as claimed. There is nothing preventing such a centering device from being used . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar honing methods and centering devices are cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723